Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1—OXLEY ACT OF 2002 In connection with the Quarterly Report of LifeHealthCare, Inc. (the “Company”) on Form 10-Q for the quarter ended June 30, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Martin C. Licht, Chairman andExecutive Vice Presidentof the Company, certify, pursuant to 18 U.S.C. § 1350, adopted pursuant to Section 906 of the Sarbanes—Oxley Act of 2002 that to my knowledge: (1)The Report fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:August 18, 2009 /s/ Martin C. Licht Martin C. Licht President (Principal Executive Officer)
